Opinion issued May 21, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00857-CV
                            ———————————
      KNJ ENTERPRISES, INC. AND ABDUL R. KABANI, Appellants
                                        V.
 WILBANKS & WILBANKS. P.C. AND H. ERWIN WILBANKS, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-11865


                          MEMORANDUM OPINION

      Appellants, KNJ Enterprises, Inc. and Abdul Kabani, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). Further, appellants have not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellants did not adequately respond. See TEX.

R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                         2